               Case: 3:21-cr-00077-SLO Doc #: 1-2 Filed: 06/14/21 Page: 1 of 1 PAGEID #: 16

 PROB22                                                                                                                    DOCKET NUMBER (Tran. Court)
 (Rev. 2/88)
                                                                                                                                0645 2:20CR20513
                               TRANSFER OF JURISDICTION                                                                    DOCKET NUMBER (Rec. Court)


NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE                                DISTRICT                                DIVISION

Laron Darnell Coleman                                                                Eastern District of Michigan                     Detroit
                                                                                   NAME OF SENTENCING JUDGE

                                                                                                       Honorable Anthony P. Patti
                                                                                   DATES OF PROBATION/        FROM                    TO
                                                                                   SUPERVISED RELEASE

                                                                                                                    3/9/2021               6/8/2022
OFFENSE
Count I: 19 U.S.C.§ 1433 - Report of Arrival Of Vessels - Vehicle - And Aircraft




PART I - ORDER TRANSFERRING JURISDICTION


UNITED STATES DISTRJCT COURT FOR THE                    EASTERN                    DISTRJCTOF              MJCHIGAN



          IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the probationer
    or supervised releasee named above be transferred with the records of this Court to the United States
    District Court for the Southern District of Ohio                              upon that Court' s order
    of acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
    supervised release may be changed by the District Court to which this transfer is made without further
    inquiry of this court.*


                                    05/ 10/2021                                                            s/Anthony P. Patti
                                        Date                                                         United States Magistrate Judge

*This sentence may be deleted in the discretion of the transferring Court.
PART 2 - ORDER ACCEPTING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO


          IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
    releasee be accepted and assumed by this Court from and after the entry of this order.




           r ~ i\
                                                          {
                                                           ~
                                                                    ~
                                                                    I \
                                                                          ......
                                                                                          <\     ~
                 EJfo..ctive Date
                                                                   I                     ---united States District Judge
